Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/10/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuroyanagi (US2017/0331455 A1).

	In regards to claims 1 and 8-10, Kuroyanagi teaches in Figure 10 a surface acoustic wave filter package structure comprising the following:
A dielectric substrate (10) comprising a dielectric layer which has a first/bottom side and a second/top side, which is opposite to the first side; 
A first patterned conductive layer/pad (30a) which is arranged in/on the dielectric layer, and one surface of the first patterned conductive layer/pad (30a) is exposed out of the first/bottom side of the dielectric layer; 
A second patterned conductive layer (combination of 12, 34, 35a), which is arranged in/on the dielectric layer on the second/top side (i.e. overhanging the second side) of the dielectric substrate, and at least has a conductive circuit portion (wiring portion 34), a conductive electrode portion (pad 35a) and a finger electrode portion (IDT 12); and 

A chip (20) having an active bottom surface, which faces toward the second side of the dielectric substrate and corresponds to the finger electrode portion (12) of the second patterned conductive layer;
An insulating polymer sealing frame (40) having a portion that is arranged between the chip and the dielectric substrate, and surrounded at the periphery of the chip to form a closed cavity with the chip and the dielectric substrate; and 
A molding sealing layer/compound (48) which is arranged on the dielectric substrate and covers the chip and the polymer sealing frame.
In regards to claim 3, based on Figure 10, a closed overlapped area exist between the polymer sealing frame (40) and the chip (20) in a projection/vertical direction (i.e. area where the sealing frame 40 and chip 20 touch towards to the top of the arrangement).
In regards to claim 4, based on Figure 10, the polymer sealing frame (40) is fully clad/surrounded by the mold sealing layer (48). 
In regards to claims 6 and 7, based on Figure 10, wherein at least one electrical connecting pad (28) is arranged on the active bottom surface of the chip, and the electrical connecting pad is electrically connected to the conductive electrode portion of the second patterned conductive layer by a conductive bump (36).
Allowable Subject Matter

Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

claim 2, a patterned protective layer, which is arranged on the first side of the dielectric substrate and partially exposed out of the first patterned conductive layer; and in regards to claim 5, wherein the side of the polymer sealing frame is exposed out of the mold sealing layer. Thus the applicants claimed inventions have been determined to be novel and non-obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 5712721769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843